Oo fC ~ DH th mw WwW LO

oa TDA mM BW NY | SG CO wo IW DA Rw NY | SS

— .

| LANE DOE.
Address: Harv! Ug A o2/19 a FILED
Telephoné Phone: - FY3-3Y00 c . Oct 22 2019
Email: ony lee, 6 (to. cou ao TP

} Case S19-ev-02029-0 SACS Document 1 Filed 10/22/49 PagelD.1 Page loi

Name: LPR ‘Ahh S— Benyemin

 

 

 

 

 

 

 

 

BY 8 Jule . DEPUTY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: “49CV2029JLS AGS.
(assigned at time of filing)

 

 

Lori Adaus — Gegramin .
Plaintiff(s),

~") COMPLAINT

Vv.

Kenya E McA}eeN AV

Siow? ind di denen Lowy

Defendant(s). |

 

 

 

 

|| RELATED CASES

a. Do you have other Civil Case(s) in this or any other federal court?
DYes KRNo

b. _ If yes, please list the case numbers here:

||IL. STATEMENT OF CLAIM (Briefly state the Jacts of your case. Describe how

each defendant i is involved, and tell what each defendant did to you that caused
you to file this suit against them. Include names s of any other persons involved,

dates, and places.)

pages

 

 

 
Case 3:19-cv-02029-JLE-AGS Document 1 Filed 10/22/19 PagelD.2 Page 2 of 6

Statement of Claim:

1, Lori Adams am bringing action against my former employer for employment
discrimination and retaliation. I was employed by Homeland Security in a TSA
position for seven years. I passed my physical requirement exams quarterly. I
began to have issues with discrimination when a new manager, Angelique
Garcia, was hired. She began targeting me by taking issue with my use of FMLA
(The Family and Medical Leave Act} She discussed it in front of employees and
started to spread false rumors about me, which is a violation of HIPPA laws as
well as harassment. (Health Insurance Portability and Accountability).

She used me as an excuse not to allow other employees time off, stating I might
take FMLA which would leave them short staffed. She used my FMLA status .
against me, and attempted to influence my co-workers into having hostile
feelings towards me.

Another female employee Diana Shore also made use of her FMLA leave, but was
not signaled out or harassed as I was.

I received a letter of reprimand from supervisor Joanie Hernandez, on July
29, 2013, stating “unprofessional conduct” while I was out on FMLA. But no such
occurrence of unprofessional conduct occurred. It was a fabricated accusation,
and meant as a negative mark to be put into my personnel file. This is targeted
harassment. Managers Joanie Hernandez and Kathy Short continued to
harass me by pulling me off of my workstation to question me about FMLA and
RDO leave dates and continuously tried to find reasons to write me up for all my
time off.

Manager Angelique Garcia had an independent security company for the airport
watch me on surveillance cameras, but had no reason to do so. I found out about
it when the company notified me and told me it was illegal. Co-workers also
notified me that Supervisor Jane Guerrero, asked them to check my social
media status to spy on me and keep tabs on my personal activity.

There was no reason for me to be surveyed, or for my personal activities to be
monitored. I was the only black female at this facility, and felt I was being
targeted for the color of my skin and disability. Angelique Garcia told me that I
was going to be reassigned to another airport. Other employees who had the
same hire date as myself were not told they would need reassigning. I fought this
reassignment with higher management and won. This was a targeted
discrimination and an attempt to force me to leave my position at the airport.

When I filed a complaint with the EEOC regarding the discrimination I was
experiencing, I was retaliated against. I was let go from my position, and was
told it was due to my disability and failure to do the required physical job duties. I
was hired with this same disability. There were no complaints in my file previous

 

 
Case 3:19-cv-02029-JLS-AGS Document 1 Filed 10/22/19--PagelID.3 Page 3 of 6

to my firing stating that I was having problems fulfilling my job duties. There is
no justification for my having been terminated.

The EEO laws prohibit punishing job applicants or employees for asserting their
rights to be free from employment discrimination including harassment.
Asserting these EEO rights is called "protected activity." I believe I was not
protected, and was wrongfully terminated for filing my harassment complaint.

I am a qualified individual with a disability, and my statements are corroborated
and confirmed by employees and immediate supervisors.

 

 
eo co ~s GD A B&B WG HB Ke

oo sa DH ww FS WY NY HY OD Oo we ~~ OO th UB UWB Uh SDhUlUmr El

 

| Case 3:19-cv-02029-JLS-AGS Document 1 Filed 10/22/19PagelD.4_ Page 4 of 6

Til. RELIEF YOU REQUEST (State exactly what you want the court to do for you.

Do not use this space to state the facts of your claim.)

 

 

 

 
Case 3:19-cv-02029-JLS-AGS Document1 Filed 10/22/19 PagelD.5 Page 5 of 6

| am requesting that the court appoint an attorney for my case. In 2014 when | began
experiencing discrimination and harassment in the workplace, | hired a lawyer Joseph
Howell who agreed to take it on contingency. He then passed away. The case was then
given to his law partners Robert J Pechora, who held on to my case for two years
without doing anything further.

| have tried since then to find new representation, but have been told by over a dozen
attorneys that they don’t handle federal cases, and when they hear how old this case is,
and where | am at with it, they will not consider taking the case, because they don't
have the appropriate amount of time to go through the case file to represent me
properly.

| do not have the financial means to pay a lawyer any kind of retainer, which is why | am
seeking help from the court.

 

 
Oo CO “DH mH BP WY HN Ke

mM BO BR ROO BRD RDO me net
HO UO Be We NM CO 10 wD HN tN BR BD YS Oe

be
CO

ho
~]

iCase 3:19-cv-02029-JLS-AGS Document1 Filed 10/22/19" PagelD.6 Page 6 of 6

TV. DEMAND FOR JURY TRIAL (Would you like a trial by jury on all claims
pursuant to FRCP, Rule 38?)

‘yes FINo

I declare under penalty of perjury that the foregoing is tae and correst.

 

id tz, Jolt

‘Sigiaure T

Printed Name

 

 

 

 

 
